UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7681


ISAAC WOODS,

                Petitioner - Appellant,

          v.

SARA REVELL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02134-BO)


Submitted:   February 8, 2013             Decided:   February 21, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Woods, Appellant Pro Se. Christina Ann Kelley, BUREAU OF
PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isaac Lee Woods appeals the district court’s orders

and judgment denying his 28 U.S.C. § 2241 (2006) petition and

denying   his       motion   for    reconsideration.             We    affirm      for   the

reasons cited by the district court.                     See Woods v. Revell, No.

5:11-hc-02134-BO        (E.D.N.C.          July   25,    2012;        Aug.   14,     2012).

Insofar as Woods claims he was denied notice that the court

would construe the Government’s motion as a motion for summary

judgment,      we    note    that    the    motion      clearly    stated      it    was   a

summary judgment motion.                 In addition, Woods was given timely

notice    of    his     right       to     respond      to   the      motion    and      the

consequences if he failed to adequately do so.

            Accordingly, we affirm the district court’s orders and

judgment.      We grant Woods’ motion for leave to proceed in forma

pauperis and deny his motion to strike.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                             2